DETAILED ACTION
Claims 1-8 and 13-16 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5: (currently amended) The separator of claim 1, wherein 
the acrylic heat-resistant binder comprises 
20 mol% to 60 mol% of the structural unit derived from (meth)acrylate or (meth)acrylic acid; 
30 mol% to 75 mol% of the cyano group-containing structural unit; and 
mol% to 20 mol% of the sulfonate group-containing structural unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        1/31/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721